Title: From George Washington to Major General Benjamin Lincoln, 28 March 1780
From: Washington, George
To: Lincoln, Benjamin


          
            Dr Sir,
            Hd Qs Morris-town [28]th March 1780
          
          This will be delivered to you by Brigadier General Du Portail, Chief Engineer; a Gentleman of whose abilities and merit I have the

highest opinion and who, if he arrives in time will be of essential utility to you. The delay that will probably attend General Clinton’s operations in consequence of the losses he has suffered on the voyage, makes me hope—his assistance will not come too late; and the critical situation of your affairs induces me to part with him, though in case of any active operations here I should sensibly feel the want of him. From the experience I have had of this Gentleman, I recommend him to your particular confidence—You will find him able in the branch he professes; of a clear and comprehensive judgment of extensive military science, and of great zeal assiduity and bravery; in short I am persuaded you will find him a most valuable acquisition and will avail yourself effectually of his services—You cannot employ him too much on every important occasion.
          Every appearance indicates that the enemy will make a most vigorous effort to the Southward—My intelligence from New York announces a further embarkation. The moment it is ascertained, I shall advise you of it, and of the corps that compose the detachment. I am with the warmest wishes for your success and with the truest esteem and regard Dr Sir Your most Obedient.
        